Case 0:19-cr-60056-RAR Document 159 Entered on FLSD Docket 02/27/2020 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         Case No.: 19-60056-CR-RUIZ
  UNITED STATES OF AMERICA,

    Plaintiff,

  vs.

  BRANDON FLEURY

    Defendant.
                                /

  DEFENSE’S MOTION FOR LEAVE TO FILE SENTENCING EXHIBITS UNDER SEAL

         COMES NOW, the Defendant, Brandon Fleury, by and through undersigned counsel, and

  hereby moves this Honorable Court for the entry of an Order allowing the defense to file sentencing

  exhibits A, B and D under seal. As grounds in support thereof, the undersigned counsel represents

  the following:

         1. The defense intends to file a sentencing memorandum and request in support of a

             downward variance. In support of their arguments, it intends to make specific reference

             to Report by Dr. Lynda Geller (Exhibit A), Report by prison consultant Maureen Baird

             (Exhibit B), and Sentencing Mitigation Video (Exhibit D).

         2. Each of the documents and recordings identified in Paragraph 1 were not admitted into

             evidence at trial and thus, are not part of the record. To ensure the sufficiency of the

             record, undersigned counsel moves to have each of these exhibits filed under seal.

             Based on the nature of the examinations and the confidential information discussed, it

             would be in the best interest for these documents to remain under seal.

         3. AUSA Ajay J. Alexander, attorney for the United States, does not oppose the motion.




                                                  1
Case 0:19-cr-60056-RAR Document 159 Entered on FLSD Docket 02/27/2020 Page 2 of 2




     WHEREFORE, Brandon Fleury respectfully requests that this Court grant the relief sought

  above and enter an Order for leave to file the identified sentencing exhibits under seal.


                                                Respectfully submitted,

                                                /s/ Sabrina Puglisi
                                                Sabrina Vora-Puglisi
                                                Fla. Bar No. 0324360

                                                Puglisi Law
                                                Courthouse Center
                                                40 N.W. 3rd Street
                                                Penthouse One
                                                Miami, FL 33128
                                                Tel: (305) 403-8063
                                                Fax: (305) 379-6668
                                                Email: sabrina@puglisilaw.com



                                   CERTIFICATE OF SERVICE

         I hereby certify that on February 27, 2020, undersigned electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF which will send notification of such filing

  the United States Attorney’s Office, District of Florida.

                                                        /s/ Sabrina Vora-Puglisi
                                                        Sabrina Vora-Puglisi, Esq.




                                                   2
